       Case 4:21-cv-00703-A Document 16 Filed 08/17/21                              Page 1 of 16 PageID 119

                                                                                                          AUG 17 2021
                               IN THE UNITED STATES DISTRICT COUR CLERK, U.S. D!STR!Cf COURT
                                    NORTHERN DISTRICT OF TEXAS        By,-. •     --   -
                                        FORT WORTH DIVISION      <-----·---~q)Uty - - • - - - ~




DO KYUN KIM,                                                  §
                                                              §
                     Movant,                                  §
                                                              §
vs.                                                           §    NO. 4:21-CV-703-A
                                                              §    (NO. 4:18-CR-233-A)
UNITED STATES OF AMERICA,                                     §
                                                              §
                     Respondent.                              §


                                    MEMORANDUM OPINION AND ORDER

            Came on for consideration the motion of Do Kyun Kim,

movant, under 28 U.S.C.                        § 2255 to vacate, set aside, or correct

sentence by a person in federal custody. The court, having

considered the motion,                       the government's response, the reply,' the

record,          including the record in the underlying criminal case,

No. 4:18-CR-233-A, and applicable authorities,                                           finds that the

motion should be denied.

                                                            I.

                                                     Background

           The record in the underlying criminal case reflects the

following:

           On September 18, 2018, movant was named in a one-count

indictment charging him with distribution of a mixture and



1
    With his reply, movant filed a motion to amend and file a lengthier reply. The court is satisfied that no purpose
would be served by granting the motion. Movant has had ample opp011unity to explain his claims and the bases
therefor.
      Case 4:21-cv-00703-A Document 16 Filed 08/17/21                           Page 2 of 16 PageID 120


substance containing a detectable amount of heroin,                                           in violation

of 21 U,S,C,              §§   84l(a) (1) and (b) (1) (C). CR Doc. 2 1. Movant

entered a plea of not guilty. CR Doc. 9. The case was set for

trial, CR Doc. 10, and movant changed his plea. CR Doc. 16.

Movant and his attorney signed a factual resume setting forth

the penalties movant faced,                         the elements of the offense, and the

stipulated facts establishing that movant had committed the

offense. CR Doc. 17.

           On November 9, 2018, movant appeared before the court to

enter his plea of guilty. Under oath, movant stated that no one

had made any promise or assurance of any kind to induce him to

plead guilty. Further, movant stated his understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report ("PSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by his guilty plea; movant was satisfied with his

counsel and had no complaints regarding his representation; and,

movant and counsel had reviewed the factual resume and movant

understood the meaning of everything in it and the stipulated



2   The "CR Doc._" reference is to the number of the item on the docket in the underlying criminal case, No. 4: 18-
CR-233-A.
                                                           2
  Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 3 of 16 PageID 121


facts were true. CR Doc. 39. The court found that movant was

fully competent and capable of entering into an informed plea;

that his plea was knowing and voluntary and supported by an

independent basis in fact; and that the plea did not result from

force,   threats or promises. Id. at 21.

     The probation officer prepared the PSR, which reflected

that movant's base offense level was 32. CR Doc. 21, , 22. He

received a two-level enhancement for possession of a firearm,

id. , 23, and a two-level enhancement for maintaining a drug

premises. Id. , 24. He received a two-level and a one-level

reduction for acceptance of responsibility. Id. , , 30, 31. Based

on a total offense level of 33 and a criminal history category

of II, movant's guideline range was 151 to 188 months. Id. ,           74.

Movant filed objections, CR Doc. 23, and the probation officer

prepared an addendum to the PSR. CR Doc. 25. The probation

officer accepted movant's objection to his criminal history

category, which led to a revised guideline range of 135 to 168

months. Id. Movant again filed objections. CR Doc. 27. Movant

also filed a sentencing memorandum and request for downward

variance. CR Doc. 30.

     On March 1, 2019, the court sentenced movant to a term of

imprisonment of 135 months. CR Doc. 34. The court found that a

sentence within the guideline range was required for the

                                    3
      Case 4:21-cv-00703-A Document 16 Filed 08/17/21                             Page 4 of 16 PageID 122


sentencing factors contemplated by 18 U.S.C. § 3553(a) to be

satisfied, but sentenced movant at the bottom of the range,

taking into account all of the things that had been presented to

the court on movant's behalf. Doc. 40 at 11-12. Movant appealed.

CR Doc. 36. His sentence was affirmed. United States v. Kim, 791

F. App'x 490             (5th Cir. 2020). His petition for writ of

certiorari was denied. Kim v. United States, 140 S. Ct. 2838

(2020).

                                                          II.

                                         Grounds of the Motion

          Movant asserts four grounds in support of his motion,

worded as follows:

          Ground One: Ineffective Assistance of Appellate
          Counsel-Issues that should have been raised in the
          direct appeal were overlooked or deliberately left
          out.

          Ground Two: Denial of Effective Assistance of Counsel

          Ground Three: My Fifth Amendment right against self-
          Incrimination was violated. My conviction was obtained
          by a violation of the privilege against self-
          incrimination.

Doc. 3 1 at 7.

          Ground Four: My conviction was illegally obtained.

Id. at 8.




3   The "Doc.   "reference is to the number of the item on the docket in this civil action.
                                                            4
     Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 5 of 16 PageID 123


        The motion is accompanied by a brief in support. Doc. 2.

                                      III.

                               Standards of Review

A.      28   u.s.c.   § 2255

        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32    (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both •cause•

for his procedural default and •actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.

        Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would,            if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

                                       5
     Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 6 of 16 PageID 124


Further, if issues "are raised and considered on direct appeal, a

defendant is thereafter precluded from urging the same issues in

a later collateral attack." Moore v. United States, 598 F.2d 439,

441 (5th Cir. 1979)       (citing Buckelew v. United States, 575 F.2d

515, 517-18 (5th Cir. 1978)).

B.      Ineffective Assistance of Counsel Claims

        To prevail on an ineffective assistance of counsel claim,

movant must show that       (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687            (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 12012). • [A]           court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.• Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result.• Cullen v. Pinholster, 563 U.S. 170, 189 (2011)              (quoting

                                       6
  Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 7 of 16 PageID 125


Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282 (5th

Cir. 2000).

                                   IV.

                                Analysis

     In support of his first ground, movant argues that counsel

provided ineffective assistance on appeal. He says that the

Fifth Circuit pointed out two issues that should have been

considered. That is, movant could have "[p]rovided evidence,

beyond [his] own speculation, showing that the Government would

have offered [him] a cooperation agreement, under Guideline

§ 1Bl.8(a), had [he] delayed in cooperating." Doc. 1 at 7. And,

he could have "[s]hown that the Court failed to consider the

need to avoid unwarranted sentencing disparities or given proper

weight to the other§ 3553(a) factors." Id. The court does not

read the Fifth Circuit's opinion to have opined that counsel

provided ineffective assistance. Rather, the opinion notes that

the court considered movant's arguments and determined that the

                                    7
  Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 8 of 16 PageID 126


sentence imposed was necessary to meet the sentencing factors

the court was to consider under§ 3553(a). That movant disagreed

with the propriety of the sentence did not suffice to rebut the

presumption of reasonableness that attached to the within-

guideline sentence. 791 F. App'x at 490-91. The Fifth Circuit

did not say that there was evidence that could have been

presented and movant does not point to any.

     In addition, movant says that he received ineffective

assistance of counsel on appeal because none of the issues in

his motion that could have been in the appeal were included.

Doc. 1 at 7. He does not identify any such issues in his motion

or brief. Id.; Doc. 2 at 2. This conclusory allegation is

insufficient to show ineffective assistance. Miller, 200 F.3d at

282. Rather, movant must show that his counsel's representation

was deficient and that he was prejudiced as a result.

Strickland, 466 U.S. at 687. To show prejudice, movant must show

not only that had counsel acted in a different manner the result

of the proceedings would have been different, he must show that

as a result of counsel's incompetence, the trial was rendered

fundamentally unfair or unreliable. Lockhart v. Fretwell, 506

U.S. 364, 369-70 (1993). This he has made no attempt to do.

     In support of his second ground, movant provides a laundry

list of 24 alleged failures of his counsel. Doc. 1 at 7, 11-19.

                                    8
  Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 9 of 16 PageID 127


In his brief, he notes several times that the record does not

support his allegations, which may be considered conclusory.

See, e.g., Doc. 2 at 3, 6, 7. It is clear that most, if not all,

of the allegations are pure speculation on movant's part.

     By his guilty plea, movant waived all nonjurisdictional

defects in the proceedings, including ineffective assistance of

counsel, except insofar as the alleged ineffectiveness relates

to the voluntariness of the plea. United States v. Cavitt, 550

F.3d 430, 441 (5th Cir. 2008) (quoting Smith v. Estelle, 711 F.2d

677, 682   (5th Cir. 1983)). This includes claims regarding

failure to investigate or challenge police misconduct and the

like. United States v. Glinsey, 209 F.3d 386, 392          (5th Cir.

2000). Where, as here, failure to litigate a Fourth Amendment

claim competently is a principle allegation of ineffectiveness,

movant must prove that his Fourth Amendment claim is

meritorious. Kimmelman v. Morrison, 477 U.S 365, 375 (1986). In

addition, he must show prejudice by showing that there is a

reasonable probability that, but for counsel's errors, he would

not have pleaded guilty and would have insisted on going to

trial. Hill v. Lockhart, 474 U.S. 52, 59 (1985). He does not

make any of these showings.

     Movant first alleges that his counsel should have

determined if Miranda warnings were given and if various

                                    9
  Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 10 of 16 PageID 128


searches were legal. Doc. 1 at 1-2; Doc. 2 at 3. Movant admits

that he has no idea whether any violations occurred and that

"[t)he record does not support this claim." Doc. 2 at 3. The

second allegation is like the first,       counsel "[flailed to

determine and challenge the admissibility of any evidence in my

case." Doc. 1 at 12. The ninth allegation is that counsel failed

to object to the quantity of drugs used to determine his offense

level and file a motion to suppress since the information was

obtained after movant's arrest and without giving him his

Miranda warnings. Doc. 1 at 13-14. As stated, movant must prove

that his Fourth Amendment claim is meritorious to proceed with

his allegation of ineffective assistance. Kimmelman, 477 U.S. at

375.

       The next allegations are equally conclusory:

       3. Failed to   investigate the facts of my case
       thoroughly.
       4. Failed to   interview any witnesses.
       5. Failed to   obtain and review lab reports related to
       drug testing   done by the Government.
       6. Failed to   employ expert witnesses.

Doc. 1 at 12. In each instance, movant simply says that his

counsel failed to do these things. He does not offer any factual

support or explain why any of these things made any difference.

See United States v. Green, 882 F.2d 999, 1003          (5th Cir.

1989) (one who alleges failure to investigate must allege with
 Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 11 of 16 PageID 129


specificity what the investigation would have revealed and how

it would have altered the outcome); Buckelew v. United States,

575 F.2d 515, 521 (5th Cir. 1978) (complaints of uncalled

witnesses are not favored; presentation of evidence is a matter

of trial strategy and allegations of what a witness would have

testified are largely speculative).

     Under item 7 he alleges that his counsel failed to obtain

and review text messages and audio that the government intended

to use at trial. He reaches this conclusion because of things

not reflected on the docket in the underlying criminal case. He

says that the government filed a notice of intent to use

transcripts and audio recordings at trial, but failed to comply

with the court's order requiring the government to file

transcripts of the recordings. He alleges that his counsel was

ineffective in failing to press the government to comply with

the order. Id. at 13. That the transcripts were not filed does

not mean that counsel failed to obtain and review text messages

and audio. And, of course, because movant decided to plead

guilty, there was no reason to make the filings required by the

order.

     As his eighth item, movant says that counsel never should

have allowed him to sign the factual resume. Doc. 1 at 13. He



                                    11
 Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 12 of 16 PageID 130


again admits that the record does not support this claim. Doc. 2

at 7.

        In the tenth item, movant alleges that his counsel failed

to file the sentencing memorandum. Doc. 1 at 14··15. He is

mistaken. CR Doc. 30. As noted, the court considered movant's

motion for downward variance, but found that a sentence at the

bottom of the guideline range was necessary to meet the

§ 3553(a)    factors. CR Doc. 40 at 11-12.

        Under item 11, movant says that counsel failed to

communicate or recommend a plea agreement. By this, he means

that counsel should have negotiated a better deal for him. Doc.

1 at 15-16. Of course, a defendant does not have a right to be

offered a plea, nor a federal right that the judge accept it.

Missouri v. Frye, 566 U.S. 134, 148      (2012). Counsel's duty is to

convey to the defendant formal offers from the government. Id.

at 145. Here, there is no evidence that counsel failed to do so.

Nor is there any evidence that a better deal could have been

had. See Lafler v. Cooper, 566 U.S. 156, 163        (2012) (movant must

show that the outcome of the plea process would have been

different with competent advice). For the reasons explained by

the government, there is no reason to believe that movant could

have gotten a better deal. Doc. 8 at 13-14. As counsel admitted

at the rearraignment hearing, movant was willing to enter a plea

                                    12
 Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 13 of 16 PageID 131


of guilty without a plea agreement because "it's just a one-

count indictment he's pleading guilty to." CR Doc. 39 at 18.

     Items 12 through 24 are worded as follows:

     12. Failed to develop a trial strategy.
     13. Failed to investigate potential defenses.
     14. Failed to represent me by effectively abandoning
     me.
     15. Failed to file any legitimate dispositive pretrial
     motions in preparation for trial, much to my detriment
     and prejudice.
     16. Failed to spend sufficient time on my case and
     failed to meet or consult with me sufficiently to
     prepare a proper defense and for trial.
     17. Failed to be truthful, which resulted in coercion.
     18. Failed to object to anything of significance
     during the entire time he represented me, thereby
     preserving only one issue for direct appeal.
     19. Failed to object to the PSR effectively.
     20. Failed to investigate, examine, question, or
     challenge the grand jury proceedings.
     21. Failed to challenge or object to the one-page
     indictment.
     22. Failed to properly and thoroughly research the law
     of the case.
     23. Failed to prevent undue prejudice.
     24. Failed to investigate mitigation issues prior to
     sentencing.

Doc. 1 at 16-19. The allegations thereunder, to the extent there

are any, are wholly conclusory. In his memorandum, he admits

that there is no support for items 20, 21, 22, and 24. Doc. 2 at

18, 20.

     In his third ground, movant alleges that his Fifth

Amendment right against self-incrimination was violated and his

conviction obtained thereby. Doc. 1 at 7. Movant waived this


                                    13
  Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 14 of 16 PageID 132


ground by his guilty plea. United States v. Cothran, 302 F.3d

279, 285-86   (5th Cir. 2002). Moreover, the ground is

procedurally barred as it could and should have been raised on

direct appeal and movant has not shown cause and prejudice

resulting from the error. United States v. Kallestad, 236 F.3d

225, 227   (5th Cir. 2000); Shaid, 937 F.2d at 232. And, finally,

movant could not show that there is any merit to this ground in

any event. In support, he simply says,       "I do not recall being

read or given the Miranda warnings." Id. Movant's lack of

recollection does not establish his entitlement to relief.

     In his fourth ground, movant contends that his conviction

was illegally obtained because his guilty plea was not made

voluntarily or with understanding of the nature of the charge

and the consequences of the plea. Doc. 1 at 8. This ground is

procedurally barred. Kallestad, 236 F.3d at 227; Shaid, 937 F.2d

at 232. And, any contention that movant's plea was not knowing,

voluntary, and intelligent is belied by the record. Movant's

solemn declarations in open court are entitled to a presumption

of verity. Blackledge v. Allison, 431 U.S. 63, 74          (1977). His

factual resume is likewise entitled to that presumption. United

States v. Abreo, 30 F.3d 29, 32      (5th Cir. 1994); Hobbs v.

Blackburn, 752 F.2d 1079, 1081-82        (5th Cir. 1985). Movant's plea

was knowing and voluntary and made with sufficient awareness of

                                    14
      Case 4:21-cv-00703-A Document 16 Filed 08/17/21                            Page 15 of 16 PageID 133


the relevant circumstances and likely consequences. Bradshaw v.

Stumpf,          545 U.S.        175, 183         (2005). Other than his conclusory

allegation to the contrary, he has made no attempt to show

otherwise. And, he could not show prejudice as he has made no

attempt to show that he would have insisted on going to trial

but for his counsel's alleged representations. Hill v. Lockhart,

474 U.S.           52,    56    (1985). Finally, the court notes that this is

yet another instance in which movant admits that the record does

not support this claim.' Doc. 2 at 23.

                                                           V.

                                                        Order

           The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.                      §   2255 be, and is hereby, denied.

           The court further ORDERS that movant's motion for leave to

amend his reply be, and is hereby, denied.

           Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255.

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2),             for the reasons discussed herein,                             the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the


4
    As movant's reply makes clear, he wants to reopen his case and engage in a fishing expedition to investigate
everything he alleges his attorney did or failed to do. He is not entitled to do so. Rector v. Johnson, 120 F.3d 551,
562 (5th Cir. 1997).
                                                           15
 Case 4:21-cv-00703-A Document 16 Filed 08/17/21   Page 16 of 16 PageID 134


denial of a constitutional right.

     SIGNED August 17, 2021.




                                  r United States Distri        Judge




                                    16
